BALLON STOLL BADER & NADLER, P.C.
729 Seventh Avenue
New York, NY 10019
Telephone: (212) 575-7900
Facsimile: (212) 764-5060

Attorneys for Debtor


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
                                                                 Chapter 11
In Re:
                                                                 Case No.: 20-11316
MEZZ57TH LLC, et al.
                                                                 (Jointly Administered)
                          Debtors and
                          Debtors in Possession

-------------------------------------------------------X
                  SUPPLEMENTAL DECLARATION OF HOWARD D. BADER

         I, Howard D. Bader, declare, certify, verify and/or state under penalty of perjury of the

laws of the United States of America, pursuant to 28 U.S.C. §1746, as follows:

         1.       I was a partner in the law firm of Ballon Stoll Bader & Nadler, P.C. (“BSBN”),

located at 729 Seventh Avenue, New York, New York 10019 until 15 August 2020. Since that

date, I have been an “of counsel” at BSBN. I am currently a partner in the law firm of Scarinci

Hollenbeck LLC (“Scarinci Hollenbeck”) located at 589 8th Avenue, 16th Floor, New York, NY

10018. The facts concerning my colleague Michael J Sheppeard mirror that of mine above.

         2.       Out of an abundance of caution, I submit this supplemental to disclose any

connections Scarinci Hollenbeck has to these cases and the Debtors.1 For avoidance of any

doubt, any services performed by me or by Michael Sheppeard will be in our capacity as of

counsel for BSBN for this matter. Scarinci Hollenbeck is not being retained in this case as

1
 Mezz57th LLC (the “Operating Debtor”) and John Barrett Inc. (“JBI”) are collectively referenced herein as the
“Debtors.”



                                                                                                                 1
4814-6340-8591, v. 1
counsel to the debtors, nor will Scarinci Hollenbeck be billing the Debtors or making any

application requesting payment of any fees.

          SCARINCI HOLLENBECK IS DISINTERESTED IN THIS CHAPTER 11 CASE

         3.       I caused the staff at Scarinci Hollenbeck to perform a conflict of interest search to

identify any actual or potential conflicts of interest. The conflict check included checking a list of

all the Debtors’ major creditors and shareholders (the “Entity List”) against Scarinci

Hollenbeck’s client database. A copy of the Entity List is annexed hereto as Schedule 1.

         4.       Based on the result of that search and by making general and, when applicable,

specific inquiries of Scarinci Hollenbeck personnel, insofar as I have been able to ascertain after

diligent inquiry, neither I, nor Scarinci Hollenbeck, nor any member or associate of the firm has

any connection with the Debtors or any parties on the Entity List.

         5.       Scarinci Hollenbeck does not hold or represent any interests adverse to the

Debtors, their creditors or their estates, and is a disinterested person within the meaning of 11

U.S.C. § 101(14) in that Scarinci Hollenbeck, its members, counsel and associates:

                   (a)   are not creditors, equity security holders or insiders of the Debtor;

                  (b)    are not and were not, within two years before the Filing Date, a director,

officer, or employee of the Debtor; and

                  (c)    does not have an interest materially adverse to the interest of the estate or

of any class of creditors or equity security holders, by reason of any direct or indirect

relationship to, connection with, or interest in, the debtor.

         6.       I recently became a partner with Scarinci Hollenbeck and was retained as of

counsel with BSBN. During my transition between the firms, in order to ease the burden of




                                                                                                     2
4814-6340-8591, v. 1
switching firms in this case, there is an agreement between Scarinci Hollenbeck and BSBN to

compensate each other for fees collected for services performed by me.

         7.       While we don’t think this arrangement is in violation of section 504 of the

Bankruptcy Code, to the extent it may be necessary and applicable, BSBN seeks relief from

section 504 of the Bankruptcy Code. BSBN submits that this arrangement is preferable to an

alternative, such as substituting Scarinci Hollenbeck as bankruptcy counsel to the Debtors and

retaining BSBN as special counsel because that would require retention of two firms in this

Subchapter V case.

         8.       Thus, this arrangement enables BSBN to continue acting as sole counsel to the

Debtors. Aside from the foregoing, no agreement or understanding exists between BSBN or any

other person to share any compensation or reimbursement of expenses to be paid to BSBN in this

proceeding.

         I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct.

Dated: New York, New York
       19 October 2020

                                                              __/s/ Howard D. Bader ______
                                                                     Howard D. Bader




                                                                                                   3
4814-6340-8591, v. 1
                                        Schedule 1- Entity List

                                            John Barrett Inc.
                                             Mezz57th LLC
                                              John Barrett

                       57th Street Copy Center
                       119 West 57th Street                       (7721382)
                       Suite 1010                                 (cr)
                       New York, NY 10019
                       A. Santini Moving & Storage
                                                                  (7721383)
                       1 Steel Court
                                                                  (cr)
                       Roseland, NJ 07068
                       Acquavella, William R.
                                                                  (7721384)
                       18 East 79th Street
                                                                  (cr)
                       New York, NY 10075
                       ADP LLC
                                                                  (7721385)
                       1 ADP Blvd
                                                                  (cr)
                       Roseland, NJ 07068
                       ADP Screening & Selection Services
                                                                  (7721386)
                       PO Box 645177
                                                                  (cr)
                       Cincinnati, OH 45264-5177
                       Advanced Plumbing Mechanical & Sprinkler
                                                                  (7721387)
                       123 50th Street
                                                                  (cr)
                       Brooklyn, NY 11232
                       Alan Margolin & Associates
                                                                  (7721388)
                       420 Lexington Ave
                                                                  (cr)
                       New York, NY 10170
                       All Pro Ventures LLC
                                                                  (7721389)
                       1106 Castle Drive
                                                                  (cr)
                       Union, NJ 07083
                       Altruist NY LLC
                       808 Columbus Ave                           (7721390)
                       16D                                        (cr)
                       New York, NY 10025
                       Altus GTS
                       2400 Veterans Memorial Blvd                (7721391)
                       Suite 300                                  (cr)
                       Kenner, LA 70062
                       American Express                           (7721392)



                                                                              4
4814-6340-8591, v. 1
                       PO Box 1270                            (cr)
                       Newark, NJ 07101-1270
                       Anchor Communications
                       400 East 57th Street                   (7721393)
                       Suite 8N                               (cr)
                       New York, NY 10022
                       Ardolino, Abbey
                                                              (7721394)
                       148 Rockwood Road
                                                              (cr)
                       Florham Park, NJ 07932
                       ASI Administrative Solutions
                                                              (7721395)
                       PO Box 5809
                                                              (cr)
                       Fresno, CA 93755
                       Associated Pension Consultants, Inc.
                                                              (7721396)
                       111 Express St
                                                              (cr)
                       Plainview, NY 11803
                       Aucaquizhpi, Martha
                                                              (7721397)
                       40-33 97th Street
                                                              (cr)
                       Corona, NY 11368
                       BAM Signs Inc.
                                                              (7721398)
                       876 6th Ave
                                                              (cr)
                       New York, NY 10001
                       Barbara Aphel
                                                              (7721399)
                       2561 East Vermont Ave
                                                              (cr)
                       Phoenix, AZ 85016
                       Barrett, John
                       c/o Mezz57th LLC                       (7721400)
                       36 E. 57th Street                      (cr)
                       New York, NY 10022
                       Basset, Patrick
                       343 W 56th Street                      (7721401)
                       Apt 10                                 (cr)
                       New York, NY 10003
                       Boglino, Larisa
                                                              (7721402)
                       12 Bluff View Court
                                                              (cr)
                       Miller Place, NY 11764
                       Bonnin, Bruno
                       1900 Consulate Place                   (7721403)
                       Apt 101                                (cr)
                       West Palm Beach, FL 33401




                                                                          5
4814-6340-8591, v. 1
                       Boss Beauty Supply
                                                                     (7721404)
                       1380 Adams Rd
                                                                     (cr)
                       Bensalem, PA 19020
                       Bouchon Bakery
                                                                     (7721405)
                       423 West 55th St
                                                                     (cr)
                       New York, NY 10019
                       Brother's Pastry
                                                                     (7721406)
                       PO Box 90616
                                                                     (cr)
                       Staten Island, NY 10309
                       Bruno Construction
                                                                     (7721407)
                       210 East 25th St
                                                                     (cr)
                       New York, NY 10011
                       Carpio, Monica
                       133-13 95th Ave                               (7721408)
                       2d Floor                                      (cr)
                       South Richmond Hill, NY 11419
                       Cartier, Hubert
                       441 East 20th Street                          (7721409)
                       Apt 7G                                        (cr)
                       New York, NY 10010
                       Castillo, Rosa Ceclilia
                                                                     (7721410)
                       35-39 63rd Street
                                                                     (cr)
                       Woodside, NY 11377
                       Cilione, Katherine
                                                                     (7721411)
                       15 Lincoln Avenue
                                                                     (cr)
                       Ardsley, NY 10502
                       Classic Protection Security & Investigation
                       88 New Dorp Plaza                             (7721412)
                       Suite 108                                     (cr)
                       Staten Island, NY 10306
                       Coffee Distributing Corp
                                                                     (7721413)
                       200 Broadway
                                                                     (cr)
                       New Hyde Park, NY 11040
                       Cogliano, Laura Jean
                       28-44 46th Street                             (7721414)
                       Apt 2R                                        (cr)
                       Astoria, NY 11103
                       Collier, Thomas K.
                                                                     (7721415)
                       325 West 21st St.
                                                                     (cr)
                       Apt 1



                                                                                 6
4814-6340-8591, v. 1
                       New York, NY 10011
                       Con Edison
                       JAF Station                   (7721416)
                       PO Box 1702                   (cr)
                       New York, NY 10016-1702
                       Concepcion, Jonathan Efrain
                       157 East 2d St                (7721417)
                       Apt 1D                        (cr)
                       New York, NY 10009
                       Correj, Elsa
                                                     (7721418)
                       789 Waring Ave
                                                     (cr)
                       Bronx, NY 10467
                       Costa, Jennifer
                       136 East 55th St              (7721419)
                       Apt 8D                        (cr)
                       New York, NY 10022
                       Creative Products of NY
                                                     (7721420)
                       35-18 37th Street
                                                     (cr)
                       Long Island City, NY 11101
                       Croucher, Steven
                       1990 Lexington Ave            (7721421)
                       Apt 9C                        (cr)
                       New York, NY 10035
                       Depasquale Salon Systems
                                                     (7721422)
                       21-21 Broadway
                                                     (cr)
                       Fair Lawn, NJ 07410
                       Devuono, Giuliana
                       294 Bronxville Road           (7721423)
                       Apt 2H                        (cr)
                       Bronxville, NY 10708
                       DGA Security Systems Inc.
                                                     (7721424)
                       PO Box 1920
                                                     (cr)
                       New York, NY 10101-1920
                       Dunleavy, Ryan
                       205 West 123d Street          (7721425)
                       Apt 1                         (cr)
                       New York, NY 10027
                       EBSCO Magazines
                                                     (7721426)
                       PO Box 830460
                                                     (cr)
                       Birmingham, AL 35283-0260



                                                                 7
4814-6340-8591, v. 1
                       EMI-Jay
                                                    (7721427)
                       14560 Calvert Street
                                                    (cr)
                       Van Nuys, CA 91411
                       Eppich, Kara Anne
                                                    (7721428)
                       60-36 69th Ave
                                                    (cr)
                       Ridgewood, NY 11385
                       Fairchild Baldwin
                       50 East 77th Street          (7721429)
                       Suite 12A                    (cr)
                       New York, NY 10075
                       Farruggio, Michael Vincent
                                                    (7721430)
                       287 6th Street
                                                    (cr)
                       New York, NY 10027
                       Fernandez, Diana
                                                    (7721431)
                       37-44 101st Street
                                                    (cr)
                       Corona, NY 11368
                       Fernandez, Patria
                       1360 Merriam Ave             (7721432)
                       Apt 4Q                       (cr)
                       Bronx, NY 10452
                       Financial Pacific Leasing
                                                    (7721433)
                       P.O. BOX 4568
                                                    (cr)
                       Federal Way, WA 98001
                       First Insurance Funding
                       450 Skokie Blvd              (7721434)
                       Suite 1000                   (cr)
                       Northbrook, IL 60062-7917
                       Flick, Larry
                                                    (7721435)
                       308 Julip Run
                                                    (cr)
                       St. Davids, PA 19087
                       Floralies, Inc.
                                                    (7721436)
                       122 East 55th St
                                                    (cr)
                       New York, NY 10022
                       Fodera, Lauren Crystal
                                                    (7721437)
                       41 East Drive
                                                    (cr)
                       Garden City, NY 11530
                       Friedman LLP
                       One Liberty Plaza            (7721438)
                       165 , 21 Floor               (cr)
                       New York, NY 10006



                                                                8
4814-6340-8591, v. 1
                       Fuhrer, Robert
                       3612 24th Ave                              (7721439)
                       Apt 2                                      (cr)
                       Astoria, NY 11103
                       Garcia, Lucy
                                                                  (7721440)
                       6691 Chapman Field Drive
                                                                  (cr)
                       Miami, FL 33156
                       George, Elizabeth
                       39-60 54th Street                          (7721441)
                       Apt 10p                                    (cr)
                       Woodside, NY 11377
                       Ghirardo, Christian
                       46-22 67th Street                          (7721442)
                       Apt 1                                      (cr)
                       Woodside, NY 11377
                       Goldberg Weprin Finkel Goldstein LLP
                       1501 Broadway, 22ndFloor                   (7726590)
                       New York, NY 10004                         (na)
                       Attn: Neal M. Rosenbloom, Esq.
                       Goldenbock Eiseman Assor Bell & Peskoe LLP
                       711 Third Avenue                           (7727470)
                       New York, New York 10017                   (na)
                       Attn: Jonathan L. Flaxer, Esq.
                       Golod, Nikoletta
                       2072 Ocean Avenue                          (7721443)
                       Apt 503                                    (cr)
                       Brooklyn, NY 11230
                       Google LLC
                                                                  (7721444)
                       1600 Amphitheatre Parkway
                                                                  (cr)
                       Mountain View, CA 94043
                       Great Hair Inc.
                       6903 Vista Parkway North                   (7721445)
                       Unit 7                                     (cr)
                       West Palm Beach, FL 33411
                       Hachette Book Group
                       PO Box 8828                                (7721446)
                       JFK Station                                (cr)
                       Boston, MA 02114-8828
                       Hatgidmitriou, Vasilia                     (7721447)
                       795 Madison Avenue                         (cr)




                                                                              9
4814-6340-8591, v. 1
                       3d Floor
                       New York, NY 10065
                       Haufmann, Danielle
                                                         (7721448)
                       69-03 67th Place
                                                         (cr)
                       Ridgewood, NY 11385
                       Haxhari, Rita
                                                         (7721449)
                       2032 Paulding Avenue
                                                         (cr)
                       Bronx, NY 10462
                       Henick Lane Service Group
                                                         (7721450)
                       45-33 Davis Street
                                                         (cr)
                       New York, NY 10001
                       Hernandez Pereira, Gina
                       37-5289th Street                  (7721451)
                       Apt 3B                            (cr)
                       Jackson Heights, NY 11372
                       Howard D. Bader
                       BALLON STOLL BADER &NADLER,P.C.   (7729920)
                       729 Seventh Avenue 17thFl         (na)
                       New York, NY 10019
                       Howe, William
                       500 West 30th Street              (7721452)
                       Apt 29N                           (cr)
                       New York, NY 10001
                       Hugo Villavicencio
                                                         (7721453)
                       354 South 2d Street
                                                         (cr)
                       Brooklyn, NY 11211
                       Iliescu, Beatrice
                       31-11 33d Street                  (7721454)
                       Apt 3F                            (cr)
                       Astoria, NY 11106
                       Imperial Dade
                                                         (7721455)
                       255 Route 1&9
                                                         (cr)
                       Jersey City, NJ 07306
                       Internal Revenue Service
                                                         (7721456)
                       Dept of Treasury PO Box 7346
                                                         (cr)
                       Bryn Mawr, PA 19010
                       Intuit Quickbooks
                                                         (7721457)
                       2632 Marine Way
                                                         (cr)
                       Mountain View, CA 94043




                                                                     10
4814-6340-8591, v. 1
                       Iron Mountain
                                                              (7721458)
                       PO Box 27128
                                                              (cr)
                       New York, NY 10087
                       ITH Inc.
                                                              (7721459)
                       348 West 49th Street
                                                              (cr)
                       New York, NY 10019
                       Jeffrey Seller
                       c/o Neal M. Rosenbloom, Esq.
                                                              (7726237)
                       Goldberg Weprin Finkel Goldstein LLC
                                                              (cr)
                       1501 Broadway, 22nd Floor
                       New York, NY 10036
                       JH Brands LLC
                       200 E 61st Street                      (7721460)
                       Unit 31E                               (cr)
                       New York, NY 10065
                       John Barrett
                       c/o Mezz57th LLC                       (7721461)
                       36 E. 57th Street                      (cr)
                       New York, NY 10022
                       John Barrett Inc.
                                                              (7721462)
                       36 E 57th Street
                                                              (cr)
                       New York, NY 10022
                       Jose Muniz
                       319 W 21st St                          (7721463)
                       Apt C                                  (cr)
                       New York, NY 10011
                       Kakivelis, Suzanna
                                                              (7721464)
                       30-49 35th Street
                                                              (cr)
                       Astoria, NY 11103
                       Kersey, William
                       2109 Broadway                          (7721465)
                       Apt 932                                (cr)
                       New York, NY 10023
                       Kersey, William John Michael
                       2109 Broadway                          (7721466)
                       Apt 932                                (cr)
                       New York, NY 10023
                       Kevin J. Etzel, Esq.
                                                              (7722505)
                       1633 Broadway, 31st Floor
                                                              (na)
                       New York, New York 10019




                                                                          11
4814-6340-8591, v. 1
                       Kevin J. Etzel, Esq.
                       Vedder Price P.C.                (7725296)
                       1633 Broadway, 31st Floor        (na)
                       New York, New York 10019
                       Labauri, Natia
                       1820 East 13th Street            (7721467)
                       Apt 3D                           (cr)
                       Brooklyn, NY 11229
                       Lamarre, Sandra
                       49 Crown St                      (7721468)
                       Apt 14F                          (cr)
                       Brooklyn, NY 11225
                       Laundry King
                                                        (7721469)
                       PO Box 570077
                                                        (cr)
                       Whitestone, NY 11357
                       Lawrence F. Flick IV
                       c/o Stevens & Lee, PC            (7750429)
                       485 Madison Avenue, 20th Floor   (cr)
                       New York, NY 10022
                       Lemanis, George
                                                        (7721470)
                       5 Poe Court
                                                        (cr)
                       Ledgewood, NJ 07852
                       Leonetti, Gina Marie
                                                        (7721471)
                       321 W 104th St
                                                        (cr)
                       New York, NY 10025
                       Levine, Fallon Diedre
                                                        (7721472)
                       647 Hands Creek Road
                                                        (cr)
                       East Hampton, NY 11937
                       Liocotta, Laura Mary
                                                        (7721473)
                       15-43 Chandler Drive
                                                        (cr)
                       Fair Lawn, NJ 07410
                       Loja, Cruz Esperenza
                       95-15 41St Ave                   (7721474)
                       Apt 6                            (cr)
                       Corona, NY 11368
                       Long Island Beauty Supply Inc.
                                                        (7721475)
                       90-31 160th Street
                                                        (cr)
                       Jamaica, NY 11432
                       Lopez, Nadia                     (7721476)
                       9-11 E 107th Street              (cr)



                                                                    12
4814-6340-8591, v. 1
                       Atp 2M
                       New York, NY 10029
                       Lori McLean Ltd.
                                                         (7721477)
                       320 East 11th Street
                                                         (cr)
                       New York, NY 10003
                       Macfarlane Properties
                       c/o Merrill Lynch                 (7721478)
                       57 Hampton Road                   (cr)
                       Southampton, NY 11968
                       Mamatkarimova, Nodira
                       1315 West 7th Street              (7721479)
                       Apt E7                            (cr)
                       Brooklyn, NY 11204
                       Manies, Shoshana
                       333 E 93rd St                     (7721480)
                       Apt 4A                            (cr)
                       Brooklyn, NY 11204
                       Marathon Digital LLC
                       1501 Broadway                     (7721481)
                       Suite 2500                        (cr)
                       New York, NY 10036
                       Maria Canale
                                                         (7721482)
                       717 Madison Ave
                                                         (cr)
                       New York, NY 10065
                       Martinez, Susan
                       1563 W 5th St                     (7721483)
                       Apt 4A                            (cr)
                       Brooklyn, NY 11204
                       Matthew S. Porges, Esq.
                       Law Office of Matthew S. Porges   (7731719)
                       641 President Street, Suite 205   (na)
                       Brooklyn, NY 11215
                       Mazars USA LLC
                                                         (7721484)
                       135 W 50th Street
                                                         (cr)
                       New York, NY 10020
                       MDK International Inc.
                       477 Madison Ave                   (7721485)
                       6th Floor                         (cr)
                       New York, NY 10022
                       Meija De La Cruz, Arlin           (7721486)



                                                                     13
4814-6340-8591, v. 1
                       2532 Williams Bridge Road              (cr)
                       Bronx, NY 10469
                       Melissa Ventosa-Martin
                                                              (7721487)
                       570 16th Street
                                                              (cr)
                       Brooklyn, NY 11218
                       Meo, Janine
                                                              (7721488)
                       2379 Royce Street
                                                              (cr)
                       Brooklyn, NY 11234
                       Michele Pelafas, Inc.
                       910 S Riverside Dr                     (7721489)
                       Suite 3                                (cr)
                       Elmhurst, IL 60126
                       Milbon USA Inc.
                       550 5th Ave                            (7721490)
                       9th Floor                              (cr)
                       New York, NY 10036
                       MIP 57th Development Acquisition LLC
                       c/o Macklowe Properties                (7721492)
                       737 Fifth Ave                          (cr)
                       New York, NY 10153
                       MIP 57th Development Acquisition LLC
                       c/o Macklowe Properties                (7721491)
                       737 Fifth Ave                          (cr)
                       New York, NY 10153
                       Moncada, Diego
                       5943 58th Avecnue                      (7721493)
                       Floor 2                                (cr)
                       Maspeth, NY 11378
                       Monte, Gina
                       33 Bond Steeet                         (7721494)
                       Apt 1816                               (cr)
                       Brooklyn, NY 11201
                       Morgan Jones
                       180 Nassau St                          (7721495)
                       Apt 10C                                (cr)
                       Brooklyn, NY 11201
                       Moroccan Gold Serices LLC
                                                              (7721496)
                       PO Box 291301
                                                              (cr)
                       Fort Lauderdale, FL 33329
                       Mosquea, Cruz                          (7721497)



                                                                          14
4814-6340-8591, v. 1
                       91-13 111 Street                              (cr)
                       2d Floor
                       Richmond Hill, NY 11418
                       Muniz, Jose
                                                                     (7721498)
                       414 S Center St
                                                                     (cr)
                       Santa Ana, CA 92703
                       Muniz, Jose
                                                                     (7721499)
                       414 S Center Street
                                                                     (cr)
                       Santa Ana, CA 92703
                       Nastase, Sorina
                       440 Cross Road                                (7721500)
                       Apt C3                                        (cr)
                       Matawan, NJ 07747
                       Navatis Credit Corp.
                       201 Executive Center Drive                    (7721501)
                       SUITE 100                                     (cr)
                       Columbia, SC 29210
                       Navitas Credit Corp
                                                                     (7721502)
                       201 Executive Center Drive SUITE 100
                                                                     (cr)
                       Columbia, SC 29210
                       New York City Dept of Finance
                                                                     (7721503)
                       1 Center Street
                                                                     (cr)
                       New York, NY 10007
                       New York State Dept of Taxation and Finance
                                                                     (7721504)
                       PO Box 15172
                                                                     (cr)
                       Albany, NY 12212-5172
                       Nonn, Soeun
                                                                     (7721505)
                       24-43 43rd Street
                                                                     (cr)
                       Astoria, NY 11103
                       Nutraceutical Wellness Inc.
                       136 Madison Ave                               (7721506)
                       10th Floor                                    (cr)
                       New York, NY 10016
                       NYS DEPT OF TAX & FINANCE
                       BANKRUPTCY SECTION                            (7722311)
                       PO BOX 5300                                   (cr)
                       ALBANY, NY 12205-0300
                       NYS Dept of Taxation and Finance
                                                                     (7721507)
                       Bankrupctcy Section, PO Box 5300
                                                                     (cr)
                       Albany, NY 12205



                                                                                 15
4814-6340-8591, v. 1
                       Ohman, Ashley
                       100 Thayer Street                  (7721508)
                       Apt 5K                             (cr)
                       New York, NY 10040
                       OnSameDay Delivery
                       PO Box 20467 Greely Sq Station     (7721509)
                       4 E 27th Street                    (cr)
                       New York, NY 10001
                       Paguay, Marco T
                       40-40 79th St                      (7721510)
                       Apt B106                           (cr)
                       Elmhurst, NY 11373
                       Patricia Yankee
                                                          (7721511)
                       538 Garnet St
                                                          (cr)
                       North Babylon, NY 11703
                       Pawnee Leasing Corp
                                                          (7721512)
                       3801 Automation Way
                                                          (cr)
                       Fort Collins Collins, CO 80525
                       Pawnee Leasing Corp.
                                                          (7721513)
                       3801 Automation Way
                                                          (cr)
                       Fort Collins, CO 80525
                       Penuela Hernandez, Monica
                       147-34 70th Ave                    (7721514)
                       Apt 1                              (cr)
                       Flushing, NY 11367
                       Principal Life Insurance Company
                                                          (7721515)
                       711 High Street
                                                          (cr)
                       Des Moines, IA 50392-0371
                       Purchase Power
                                                          (7721516)
                       814 10th Ave
                                                          (cr)
                       New York, NY 10019
                       Qeliqi, Fetije
                       10 Nevins St                       (7721517)
                       Apt 5A                             (cr)
                       Brooklyn, NY 11217
                       Quarterhorse Technology Inc.
                       14 Penn Plaza                      (7721518)
                       9th Floor                          (cr)
                       New York, NY 10122
                       Ramos, Mauricio                    (7721519)



                                                                      16
4814-6340-8591, v. 1
                       412 E 78th Street             (cr)
                       Apt 1a
                       New York, NY 10021
                       Redleaf, Elizabeth
                       c/o Jon Leffel NKSFB, LLC,    (7721520)
                       810 Seventh Ave., Ste. 1701   (cr)
                       New York, NY 10019
                       Ree, Jason Anthony
                                                     (7721521)
                       1179 Ellsworth Ave
                                                     (cr)
                       Bronx, NY 10465
                       Republic Data Products Inc.
                                                     (7721522)
                       PO Box 273
                                                     (cr)
                       Maplewood, NJ 07040
                       Revord, Troy
                                                     (7721523)
                       990 Hancock Street
                                                     (cr)
                       Brooklyn, NY 11221
                       Reynoso De Los Santos, Jose
                                                     (7721524)
                       502 West 170th St
                                                     (cr)
                       New York, NY 10032
                       Ringo, Ross
                       477 FDR Drive                 (7721525)
                       Apt m1306                     (cr)
                       New York, NY 10002
                       Ronette Riley Architect
                       494 Eighth Ave                (7721526)
                       15 Fl                         (cr)
                       New York, NY 10001
                       Ronnette Riley Architect
                                                     (7727381)
                       494 Eighth Ave. 15th Floor
                                                     (cr)
                       New York, NY 10001
                       Rosales Rodriguez, Joseph
                       30-21 31st Street             (7721527)
                       Apt 2R                        (cr)
                       Astoria, NY 11102
                       Rose 1845 By Lazarus Ltd.
                       107 East 35th Street          (7721528)
                       Apt 1A                        (cr)
                       New York, NY 10016
                       Roseman, Ida                  (7721529)
                       25 Parkview Ave               (cr)



                                                                 17
4814-6340-8591, v. 1
                       Apt 4K
                       Bronxville, NY 10708
                       Ruberto, Cindy A
                       92 Pearsall Avenue               (7721530)
                       Apt 5                            (cr)
                       Jersey City, NJ 07305
                       Safety First Ltd.
                                                        (7721531)
                       1055 Parsippany Rd
                                                        (cr)
                       Parsippany, NJ 07054
                       Saka, Toshiki
                                                        (7721532)
                       319 West 48 Street
                                                        (cr)
                       New York, NY 10036
                       Salkin, Evgeny
                       37 West 72d Street               (7721533)
                       Apt 16A                          (cr)
                       New York, NY 10023
                       Salon Centric
                                                        (7721534)
                       62686 Collections Center Dr
                                                        (cr)
                       Chicago, IL 60693-0626
                       Salon Guys
                                                        (7721535)
                       5980 88th Street
                                                        (cr)
                       Sacramento, CA 95828
                       Saw Investment Fund LLC
                       2449 N. TENAYA WAY #35290        (7721536)
                       c/o Steve Wynn                   (cr)
                       Las Vegas, NV 89134
                       Seigel, Adam
                       4 Manhattan Ave                  (7721537)
                       Apt 2A                           (cr)
                       New York, NY 10025
                       Seller, Jeffrey
                       1501 Broadway                    (7721538)
                       24th Floor                       (cr)
                       New York, NY 10036
                       Shu Uemura
                       Professional Products Division   (7721539)
                       PO Box 9340                      (cr)
                       Garden City, NY 11540
                       Sigillo, Vincenzo                (7721540)
                       1795 Darby Street                (cr)



                                                                    18
4814-6340-8591, v. 1
                       Yorktown Heights, NY 10598
                       Signature Bank
                       Vedder Price P.C.
                                                          (7759626)
                       Attn: Mitchell D. Cohen, Esq.
                                                          (cr)
                       1633 Broadway, 31st Floor
                       New York, NY 10019
                       Signature Bank
                                                          (7721541)
                       261 Madison Ave.
                                                          (cr)
                       New York, NY 10016
                       Smolyanskaya, Lyudmila
                                                          (7721542)
                       623 Binghamton Lane
                                                          (cr)
                       Livingston, NJ 07039
                       Sound & Vision
                       116 West 23d Street                (7721543)
                       4th Floor                          (cr)
                       New York, NY 10011
                       Spectrum Enterprise
                                                          (7721544)
                       1900 Blue Crest Lane
                                                          (cr)
                       San Antonio, TX 78247
                       Staples
                                                          (7721545)
                       500 Staples Drive
                                                          (cr)
                       Framingham, MA 01702
                       STEVENS & LEE, P.C.
                       Counsel for Lawrence F. Flick IV   (7720917)
                       485 Madison Avenue, 20th Floor     (na)
                       New York, New York 10022
                       Suratt Cosmetics
                       30 East 20th Street                (7721546)
                       Suite 6F                           (cr)
                       New York, NY 10003
                       Symbiotic Salon Systems
                                                          (7721547)
                       60 Seaview Blvd
                                                          (cr)
                       Port Washington, NY 11050
                       Tavarez, Brigida
                                                          (7721548)
                       44 Jackson St
                                                          (cr)
                       New York, NY 10002
                       Tele-Verse Communications Inc.
                                                          (7721549)
                       730 Blue Point Road
                                                          (cr)
                       Holtsville, NY 11742-1832




                                                                      19
4814-6340-8591, v. 1
                       The Finest Accessories, Inc.
                       30545 SE 84th Street                  (7721550)
                       Suite 5                               (cr)
                       Issaquah, WA 98027
                       The Hartford
                                                             (7721551)
                       690 Asylum Avenue
                                                             (cr)
                       Hartford, CT 06155
                       The Sweet Construction Group
                       5 Hanover Square                      (7721552)
                       5th Floor                             (cr)
                       New York, NJ 10004
                       The Wella Corporation
                                                             (7721553)
                       24444 Network Place
                                                             (cr)
                       Chicago, IL 60683
                       Thompson, Ta-Tyana Zhane
                       54 Boerum St                          (7721554)
                       Apt 16T                               (cr)
                       Brooklyn, NY 11206
                       Time Payment Corp
                                                             (7721555)
                       1600 District Ave Suite 200
                                                             (cr)
                       Burlington, MA 01803
                       Time Payment Corp.
                       1600 District Ave                     (7721556)
                       Suite 200                             (cr)
                       Burlington, MA 01803
                       Todd, Jonathan
                       3170 34th Street                      (7721557)
                       Apt 3C                                (cr)
                       Astoria, NY 11106
                       Total Fire Protection
                                                             (7721558)
                       5322 Avenue N
                                                             (cr)
                       Brooklyn, NY 11234
                       Trinny London
                       Cambridge House                       (7721559)
                       16 High Street, Saffron               (cr)
                       Essex, Walden CB10 1AX
                       United Healthcare
                       Lockbox 10151                         (7721560)
                       5505 North Cumberland Ave Suite 309   (cr)
                       Chicago, IL 60656




                                                                         20
4814-6340-8591, v. 1
                       Vargas, Brianna
                                                         (7721561)
                       4655 188th Street
                                                         (cr)
                       Ridgewood, NY 11385
                       Velotta, Antonio M
                       43-42 45th St                     (7721562)
                       Apt #6O                           (cr)
                       Sunnyside, NY 11104
                       Verizon Wireless
                       PO Box 408                        (7721563)
                       Newark                            (cr)
                       Newark, NJ 07101-0408
                       Villavicencio, Carlos H
                       354 South 2d Street               (7721564)
                       Apt 1D                            (cr)
                       Brooklyn, NY 11211
                       Villaviciencio, Janeth
                       354 South 2d Street               (7721565)
                       Apt 1D                            (cr)
                       Brooklyn, NY 11211
                       WageWorks, Inc.
                                                         (7721566)
                       PO Box 224547
                                                         (cr)
                       Dallas, TX 75222-4547
                       Walz, Alex A
                                                         (7721567)
                       1 Larch Court
                                                         (cr)
                       Fishkill, NY 12524
                       Weeden, Alex
                       2554 Matthews Ave                 (7721568)
                       Apt 2                             (cr)
                       Bronx, NY 10467
                       Wendolowski, Tori
                                                         (7721569)
                       138 Turner Street
                                                         (cr)
                       Port Reading, NJ 07064
                       Winterstein, Guy Laurent Ropiot
                       71 St Marks Place                 (7721570)
                       Apt 4                             (cr)
                       New York, NY 10003
                       Wongchong, Joan
                                                         (7721571)
                       45 President Street
                                                         (cr)
                       Brooklyn, NY 11231
                       Woodner, Dian                     (7721572)



                                                                     21
4814-6340-8591, v. 1
                       The Woodner Company                   (cr)
                       21 East 67th Street 4th Floor
                       New York, NY 10065
                       Zakin, Eduard
                                                             (7721573)
                       386 Poillon Ave
                                                             (cr)
                       Staten Island, NY 10312
                       Zhuran, Lyudmila
                       135 Ocean Parkway                     (7721574)
                       Apt 14F                               (cr)
                       Brooklyn, NY 11218




                         Continental Service Group INc.
                         DMS Con                           (7721575)
                         PO Box 979111                     (cr)
                         St Louis, MO 63197-9000
                         Elliot Horowitz & Co. LLP
                         Mazars USA LLP                    (7721576)
                         135 West 50th Street 14th Floor   (cr)
                         New York, NY 10020
                         Epiq eDiscovery Solutions
                                                           (7721577)
                         777 Third Ave
                                                           (cr)
                         New York, NY 10019
                         Hand Baldachin & Amburgey LLP
                         c/o Norton & Associates           (7721578)
                         8 West 40th Street, 12th Floor    (cr)
                         New York, NY 10018
                         Howard D. Bader
                         BALLON STOLL BADER &NADLER,P.C.
                                                         (7729921)
                         729 Seventh Avenue
                                                         (na)
                         17thFl
                         New York, NY 10019
                         Internal Revenue Service
                                                           (7721579)
                         Dept of Treasury, PO Box 7346
                                                           (cr)
                         Bryn Mawr, PA 19010
                         ITH Inc.
                                                           (7721580)
                         348 West 49th St #2C
                                                           (cr)
                         New York, NY 10019
                         Love's Top Shelf, LLC             (7721581)



                                                                         22
4814-6340-8591, v. 1
                       256 Worth Avenue                         (cr)
                       Suite 200
                       Palm Beach, FL 33480
                       Mazars USA LLP
                                                                (7721582)
                       135 W 50th Street
                                                                (cr)
                       New York, NY 10020
                       Milbon USA LLP
                       550 5th Ave                              (7721583)
                       9th Floor                                (cr)
                       New York, NY 10036
                       MILBON USA, INC.
                                                                (7737047)
                       550 5TH AVENUE, 9L
                                                                (cr)
                       NEW YORK, NY 10036
                       NYC Dept of Finance
                                                                (7721584)
                       1 Center Street
                                                                (cr)
                       New York, NY 10007
                       NYS DEPARTMENT OF LABOR
                       STATE CAMPUS                             (7735825)
                       BLDG 12, RM 256                          (cr)
                       ALBANY, NY 12240
                       Paramount Beauty Dist. Assoc Inc.
                                                                (7721585)
                       41 Mercedes Way #34
                                                                (cr)
                       Brentwood, NY 11717
                       Ras Mechanical HVAC Design Build
                       35-B Whitney Road                        (7721586)
                       Suite 2                                  (cr)
                       Mahwah, NJ 07430
                       Small Business Administration
                                                                (7721587)
                       409 3d Street SW
                                                                (cr)
                       Washington, DC 20416
                       STEVENS & LEE, P.C.
                       Counsel for Lawrence F. Flick IV         (7720922)
                       620 Freedom Business Center, Suite 200   (na)
                       King of Prussia, PA 19406




                                                                            23
4814-6340-8591, v. 1
